     Case 4:20-cv-01597 Document 49 Filed on 12/01/20 in TXSD Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

THE ESTATE OF M.L., deceased, and        §
SHAKENDRA COOK, individually and on      §
behalf of THE HEIRS OF M.L.,             §
                                         §
       Plaintiffs,                       §
                                         §
v.                                       §
                                         §
SPRING INDEPENDENT                       §
SCHOOL DISTRICT,                         §
                                         §
       Defendant; and                    §
                                         §
THE ESTATE OF T.J., deceased, and        §
SHEVONNE KENNEDY, individually and       §
on behalf of THE HEIRS OF T.J.,          §
                                         §
       Plaintiffs,                       §
                                         §
v.                                       §          Civil Action No. 4:20-cv-01597
                                         §
ALDINE INDEPENDENT                       §
SCHOOL DISTRICT,                         §
                                         §
       Defendant; and                    §
                                         §
C.C. b/n/f ART and PATRICIA CHUPK,       §
                                         §
       Plaintiff,                        §
                                         §
v.                                       §
                                         §
PFLUGERVILLE INDEPENDENT                 §
SCHOOL DISTRICT,                         §
                                         §
       Defendant; and                    §
                                         §
A.D.B. b/n/f SUSAN BENSON,               §
                                         §
       Plaintiff,                        §
                                         §
v.                                       §
      Case 4:20-cv-01597 Document 49 Filed on 12/01/20 in TXSD Page 2 of 5




                                                 §
 HALLSVILLE INDEPENDENT                          §
 SCHOOL DISTRICT,                                §
                                                 §
        Defendant; and                           §
                                                 §
 B.P. b/n/f JACK JAY and JULIE POTTS,            §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §
                                                 §
 FRISCO INDEPENDENT                              §
 SCHOOL DISTRICT,                                §
                                                 §
        Defendant.                               §

      DEFENDANT FRISCO INDEPENDENT SCHOOL DISTRICT'S UNOPPOSED
      MOTION FOR EXTENSION OF TIME TO FILE A RESPONSIVE PLEADING

       Defendant Frisco Independent School District (Frisco ISD or the District) files this

Unopposed Motion for Extension of Time to File a Responsive Pleading and, in support thereof,

respectfully would show the Court as follows:

       1.      On March 20, 2020, Plaintiffs Shakendra Cook, individually and formerly as the

natural parent of M.L., deceased, and also in her capacity as personal representatives of the Estate

of M.L., Shevonne Kennedy, individually and formerly as the natural parent of T.J., deceased, and

also in her capacity as personal representatives of the Estate of T.J., and Art and Patricia Chupka,

a/n/f of C.C. filed their Amended Complaint and Jury Demand. (Dkt. 3).

       2.      After Defendants moved to Dismiss Plaintiffs' collective Amended Complaint

and/or otherwise sever Plaintiffs' collective claims, Plaintiffs filed a Motion for Leave to file a

Second Amended Complaint on July 23, 2020. (Dkt. 20). Plaintiffs subsequently filed a Motion

for Leave to File the First Supplement to their Second Amended Complaint. (Dkt. 25). The
      Case 4:20-cv-01597 Document 49 Filed on 12/01/20 in TXSD Page 3 of 5




supplemental Motion for Leave named, for the first time, Frisco ISD as a Defendant in this matter.

(Dkt. 25).

       3.      Thereafter, Plaintiffs' counsel reached out to all parties inquiring as to whether they

opposed a Motion for Leave to file the Revised Second Amended Complaint with Supplement and

Jury Demand. (Dkt. 42). After counsel for Frisco ISD informed Plaintiffs' counsel that the District

was not yet a party given the pending Motions for Leave, opposing counsel inquired as to whether

Frisco ISD would waive service. The District agreed with the understanding that opposing counsel

would not oppose a Motion for Extension of Time to File a Responsive Pleading pending the

Court's ruling on the pending Motions for Leave.

       4.      To that end, the current live pleading, Amended Complaint and Jury Demand (Dkt.

3), does not name Frisco ISD as a party and, as such, there is no live pleading to which Frisco ISD

needs to respond. The District understands, however, opposing counsel's position regarding the

District and, as such, executed the waiver of service. But unless and until the Court grants

Plaintiffs' Motion for Leave to File the First Supplement to their Second Amended Complaint (Dkt.

25) or Plaintiffs' Motion for Leave to file the Revised Second Amended Complaint with

Supplement and Jury Demand (Dkt. 42), Frisco ISD is not a named Defendant.

       5.      As such, Frisco ISD is requesting an extension of time to file a responsive pleading

in this matter. More specifically, Frisco ISD seeks to file a responsive pleading 14 days from the

date Plaintiffs' file any Complaint, with leave of Court, naming Frisco ISD as a Defendant. Frisco

ISD maintains the procedural circumstances, including Plaintiffs' pending Motions for Leave, arise

to good cause for granting the District's request for an extension of time.

       6.      This extension is not sought for the delay but so that justice may be done.

       7.      Plaintiffs are unopposed to the relief sought in this motion.
      Case 4:20-cv-01597 Document 49 Filed on 12/01/20 in TXSD Page 4 of 5




        WHEREFORE, PREMISES CONSIDERED, based on the foregoing, Frisco ISD prays

that this Court grant its Motion for Extension of Time to File a Responsive Pleading, making such

responsive pleading due 14 days after Plaintiffs file any Complaint, with leave of Court, naming

Frisco ISD as a Defendant, and for such other and further relief to which it may show itself justly

entitled.

                                                     Respectfully submitted,



                                                     By: /s/ Meredith Prykryl Walker
                                                             Meredith Prykryl Walker
                                                             State Bar No. 24056487
                                                             Alexandra Mosser
                                                             State Bar No. 24107297

                                                     WALSH GALLEGOS TREVIÑO
                                                     RUSSO & KYLE P.C.
                                                     105 Decker Court, Suite 700
                                                     Irving, Texas 75062
                                                     214.574.8800
                                                     214.574.8801 (facsimile)
                                                     mwalker@wabsa.com
                                                     amosser@wabsa.com

                                                     ATTORNEYS FOR DEFENDANT
                                                     FRISCO INDEPENDENT
                                                     SCHOOL DISTRICT

                             CERTIFICATE OF CONFERENCE

         On December 1, 2020, counsel for Defendant Frisco Independent School District, Meredith
Prykryl Walker, conferred with counsel for Plaintiffs, Martin Cirkiel, concerning the relief sought
in this motion. Mr. Cirkiel confirmed via email correspondence Plaintiffs are unopposed to the
relief sought herein.

                                                     /s/Meredith Prykryl Walker
                                                     Meredith Prykryl Walker
      Case 4:20-cv-01597 Document 49 Filed on 12/01/20 in TXSD Page 5 of 5




                                 CERTIFICATE OF SERVICE

        On December 1, 2020, I electronically submitted the foregoing document with the clerk of
court for the United States District Court, Southern District of Texas, using the electronic case
filing system of the court. I hereby certify that I have served all counsel of record electronically or
by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                       /s/Meredith Prykryl Walker
                                                       Meredith Prykryl Walker
